Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-20 allowed.
             The following is an examiner’s statement of reasons for allowance: 
            Applicant’s arguments, see pages 4-7 of the response, filed 11/30/2021, with respect to the rejection(s) of claims 12, 13, 14-16, 17 under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz et al (US 6,303,453)/ the rejection(s) of claims 12,13,14-15,17 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 9,735,289)/ the rejection(s) of claims 18-19, 20 under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Lin et al (US 2018/0350966)/ the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Chen in view of Schmitz ( particularly the argument that Schmitz and Chen fail to teach at least the limitation that after forming the plurality of ion implantation layers, selectively forming a secondary pattern on a part of the previously-formed structure excluding the plurality of ion implantation layers, wherein the second pattern is in contact with at least the plurality of ion implantation layers deposited on the sidewall of the primary pattern and the second pattern is in no contact with at least the plurality of ion implantation layers deposited on the pattern top surface of the primary pattern, which is recited in claim 12 because in Schmitz, the process spacers 5 of silicon nitride (the claimed secondary pattern) situated on either side of the gate electrode 2 cannot be in no contact with at least the silicon dioxide layer 1 ( including the implantation layer D) . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713